DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed May 26, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature document no. 1 is not dated.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kaul (US 2020/0310848), which is representative of the prior art at the earliest effective filing date of Applicant’s claimed invention, teaches a method of dynamically tuning a hypervisor associated with a virtual machine based on one or more characteristics of the virtual machine to increase performance of the virtual machine (see abstract). Moreover, Manickam et al. (US 2018/0032361) teaches a system for selecting a hypervisor for deploying a virtual machine in a cloud environment, by matching characteristics/requirements of the virtual machine with characteristic (e.g., currant usage) of one or more hypervisors in the cloud (see abstract). 
However, the prior art does not teach or render obvious, before the effective filing date of Applicant’s claimed invention, tuning virtual firewalls in the specific combinations and manner recited within the claims, i.e.,
as per claims 1-7, “receiving, by a device, an input associated with deploying a virtual firewall on a computing device; determining, by a device, a first set of characteristics associated with the virtual firewall and a second set of characteristics associated with a hypervisor associated with the computing device; automatically tuning, by the device, the virtual firewall based on the first set of characteristics and the second set of characteristics; and deploying, by the device, the virtual firewall after tuning the virtual firewall”; 
as per claims 8-14, “receive an input associated with deploying a virtual firewall; perform a process to tune the virtual firewall based on the input, wherein the one or more processors, when performing the process to tune the virtual firewall, are to:  configure a hypervisor associated with the virtual firewall based on one or more characteristics of the virtual firewall; and  deploy the virtual firewall after tuning the virtual firewall.”; and 
as per claims 15-20, “receive an input associated with deploying a virtual firewall; determine a type of the virtual firewall based on the input; determine a configuration setting associated with the virtual firewall based on the type of the virtual firewall; automatically tune the virtual firewall based on the configuration setting; and deploy the virtual firewall after tuning the virtual firewall.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441